DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7,823,972 issued to Browne et al. (“Browne”) in view of U.S. Patent 10,260,968 issued to Merrell et al. (“Merrell”), U.S. Patent Application Publication 2020/0079248 by Yamamoto et al. (“Yamamoto”), U.S. Patent 7,145,263 issued to Nathan et al. (“Nathan”), U.S. Patent Application Publication 2015/0381941 by Watkins et al. (“Watkins”), U.S. Patent 9,145,078 issued to Locke et al. (“Locke”).

As for claim 1, Browne discloses a vehicle seat (Fig. 2) comprising

an impact detection system (14), the impact detection system comprising a sensor (14) located in the headrest (see Figs. 1 and 2), and a controller (44) configured to analyze a detected signal from the sensor (col. 8, lines 47-64) and transmit a message to a remote device (col. 8, lines 44-46 and 62-64).
Browne does not disclose that the impact detection system comprises conductive particle electronic foam, a sensor configured to detect changes in density of the conductive particle electronic foam, and a microcomputer configured to analyze the detected changes in density.  Instead, Browne discloses a sensor that creates electric charge in response to a deformation (col. 6, lines 63-67).
However, Merrell discloses an impact detection system comprising conductive particle electronic foam (100, 200), a sensor (132, 432) configured to detect changes in density of the conductive particle electronic foam (i.e. when the foam is compressed, the voltage detector detects the resulting charge; col. 5, lines 48-51), and a microcomputer (450) configured to analyze the detected changes in density (col. 14, lines 7-30). Merrell discloses that the foam creates electric charge in response to a deformation (col. 5, lines 48-51).
Because Browne and Merrell both disclose sensing structures that create electric charge in response to a deformation, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the electronic foam, sensor and microcomputer for the sensor and controller 
Browne as modified by Merrell discloses that the microcomputer (Merrell: 450) is configured to transmit a message to one or more predetermined remote devices (Browne: 16) in response to a result of the analyzed voltage meeting predefined criteria (Browne: col. 8, lines 62-64).
Browne as modified by Merrell does not disclose that the microcomputer is coupled to a transmitter.  Instead, Browne is silent regarding the how the microcomputer communicates with a remote device in a vehicle.
However, Yamamoto discloses a microcomputer (104) that is coupled to a transmitter (paragraph [0029]).  Yamamoto discloses that the microcomputer can communicate wirelessly with remote devices of a vehicle (paragraph [0029]).
Because Browne and Yamamoto both disclose communication between a microcomputer and remote devices, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the wireless communication technique of Yamamoto for the communication technique of Browne to achieve the predictable result of communicating with a remote device.
	Browne as modified by Merrell and Yamamoto does not disclose that the headrest is coupled to the seatback and arranged to move upwardly and downwardly relative to the seat back.
However, Nathan discloses a headrest (30) that is coupled to a seatback (24) and arranged to move upwardly and downwardly relative to the seat back (Abstract).

	Browne as modified by Merrell, Yamamoto and Nathan discloses that the impact detection system further includes a controller (Browne: pre-processor; col. 8, lines 24-34) coupled to the headrest sensor (Browne: 14), the controller configured to collect and analyze signals from the headrest sensor in response to detected changes in density of the conductive particle electronic foam (Browne: col. 8, lines 24-34), a first communicator (Browne: 46) coupled to the controller (Browne: col. 8, lines 8-10) and a second communicator (Browne: 48) coupled to the microcomputer (Browne: 44 and Merrell: 450 and Yamamoto: 104), the second communicator (Browne: 48) configured to receive the signals transmitted from the first communicator (Browne: 46) and transfer the signals to the microcomputer (Browne: 44 and Merrell: 450 and Yamamoto: 104).
	Browne as modified by Merrell, Yamamoto and Nathan does not disclose that the first communicator and second communicators are transceivers.  Instead, Browne discloses that the first and second communicators are wireless communicators for communicating signals for a head rest (Browne: col. 8, lines 8-10 and 14-17).
	However, Watkins discloses a wireless communicator that is a transceiver (66; claim 12).  Watkins discloses that the transceiver is a wireless communicator for communicating signals for a head rest (paragraph [0021]).

Browne as modified by Merrell, Yamamoto, Nathan and Watkins discloses that the controller (Browne: pre-processor; col. 8, lines 24-34) is located in the head rest (because the sensor 14 of Browne is located in the head rest, the transceiver 66 of Watkins is located in the head rest, and the controller processes the signals from the sensor so that the transceiver can transmit the processed signals).
Browne as presently modified by Merrell, Yamamoto, Nathan and Watkins does not disclose that the second transceiver is located in the seat back because Browne as presently modified by Merrell, Yamamoto, Nathan and Watkins does not disclose that the microcomputer is located in the seat back.  Instead, Browne discloses a generic location for a microcomputer (Browne: 44) connected to a seat sensor (Browne: 14).
However, Nathan discloses a microcomputer (42) that is arranged in a seat back (see Fig. 1) and is connected to a seat sensor (see Fig. 9).
Because Nathan and Browne both disclose locations for a microcomputer, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the location of a microcomputer as disclosed by Nathan for the location as disclosed by Browne to achieve the predictable result of communicating with a seat sensor.

However, Locke discloses a wireless communicator (112) that is located in a seat back (see Fig. 6).  Locke discloses that a controller (106), also in the seatback, communicates via the wireless communicator (112).
Because Locke and Browne both disclose wireless communicators, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the location of the wireless communicator of Locke for the undisclosed location of Browne to achieve the predictable result of providing a microcomputer that can communicate wirelessly.
Regarding the recitation that the transmitted message indicates that the vehicle occupant has experienced an impact, the examiner notes that the claim recites the content of the message recited earlier in the claim and that the message does not describe a functional relationship between the message and the vehicle seat or the impact detection system.  Since the broadest reasonable interpretation of the claim includes the interpretation that the claim as a whole is directed to conveying a message or meaning to a human reader independent of the intended computer system, no functional relationship exists.  To be given patentable weight, the printed matter and associated product must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product to  Lowry, 32 F.3d at 1584, 32 USPQ2d at 1035 (citing Gulack, 703 F.2d at 1386, 217 USPQ at 404) and MPEP 2111.05 (I) and (III). Since the limitations regarding the content of the message do not have patentable weight and Browne as modified by Merrell, Yamamoto, Nathan, Watkins and Locke discloses everything else recited in the claim, the claim does not distinguish itself over the prior art.

As for claim 2, Browne as modified by Merrell, Yamamoto, Nathan, Watkins and Locke discloses that the conductive particle electronic foam (Merrell: 100, 200) includes a foam material (Merrell: 105, 205) and semi-conductive particles of one of graphene or nickel (Merrell: col. 9, lines 14-19) dispersed in a predetermined density in the foam material (Merrell: col. 9, lines 58-61).

As for claim 3, Browne as modified by Merrell, Yamamoto, Nathan, Watkins and Locke discloses that, in response to an external impact force applied to the conductive particle electronic foam, the semi-conductive particles generate a static charge and the sensor detects a voltage (Merrell: col. 13, lines 5-13).

As for claim 4, Browne as modified by Merrell, Yamamoto, Nathan, Watkins and Locke discloses that the microcomputer is configured to determine one or more of impact velocity, acceleration, magnitude (Merrell: col. 14, lines 30-35 and col. 16, lines 64-65), and direction.



As for claim 7, Browne as modified by Merrell, Yamamoto, Nathan, Watkins and Locke discloses that the sensor comprises one or more of strain gauges and micro-voltages sensors (Merrell: 132, 432).

As for claim 8, the examiner notes that the claim recites the content of the transmitted message recited in claim 1 and that the transmitted message does not describe a functional relationship between the transmitted message and the vehicle seat or the impact detection system.  Since the broadest reasonable interpretation of the claim includes the interpretation that the claim as a whole is directed to conveying a message or meaning to a human reader independent of the intended computer system, no functional relationship exists.  To be given patentable weight, the printed matter and associated product must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. See Lowry, 32 F.3d at 1584, 32 USPQ2d at 1035 (citing Gulack, 703 F.2d at 1386, 217 USPQ at 404) and MPEP 2111.05 (I) and (III). Since the limitations in the claim do not have patentable weight, the claim does not distinguish itself over the prior art.

s 9-12, 14, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7,823,972 issued to Browne et al. (“Browne”) in view of U.S. Patent 10,260,968 issued to Merrell et al. (“Merrell”) and U.S. Patent Application Publication 2020/0079248 by Yamamoto et al. (“Yamamoto”).

As for claim 9, Browne discloses a vehicle seat (Fig. 2) comprising
a seat bottom (24), a backrest (22) coupled to the seat bottom to extend upwardly away from the seat bottom and move relative to the seat bottom (see Fig. 1), and a headrest (26) coupled to the backrest (22), and
an impact detection system (14) arranged in the headrest (col. 8, lines 47-52), a plurality of sensors (14) arranged in the headrest (Fig. 2 and col. 8, lines 47-52) and configured to detect an impact force (col. 6, lines 44-57), and a controller (80) configured to analyze a signal from the sensor (col. 10, lines 38-42).
Browne does not disclose that the impact detection system comprises conductive particle electronic foam, a sensor configured to detect changes in density of the conductive particle electronic foam, and a microcomputer configured to analyze the detected changes in density.  Instead, Browne discloses a sensor that creates electric charge in response to a deformation (col. 6, lines 63-67).
However, Merrell discloses an impact detection system comprising conductive particle electronic foam (100, 200) configured to change from an undeformed configuration to a deformed configuration in response to an impact force on the conductive particle electronic foam (Abstract and col. 5, lines 48-51), a sensor (132, 432) configured to detect changes in density of the conductive particle electronic foam 
Because Browne and Merrell both discloses sensing structures that create electric charge in response to a deformation, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the electronic foam, sensor and microcomputer for the sensor and controller of Browne to achieve the predictable result of detecting a deformation of a sensing material.
Browne as modified by Merrell discloses that the microcomputer (Merrell: 450) is configured to transmit the impact information to a remote device (Browne: 16) in response to the impact information from the headrest (Browne: col. 8, lines 47-52) meeting predefined criteria (Browne: col. 8, lines 62-64).
Browne as modified by Merrell does not disclose that the microcomputer is coupled to a transmitter.  Instead, Browne is silent regarding the how the microcomputer communicates with a remote device in a vehicle.
However, Yamamoto discloses a microcomputer (104) that is coupled to a transmitter (paragraph [0029]).  Yamamoto discloses that the microcomputer can communicate wirelessly with remote devices of a vehicle (paragraph [0029]).

Regarding the recitation that microcontroller transmits the impact information to indicate that the vehicle occupant has experienced head trauma, the examiner notes that the claim recites the intended use of the transmission and the claim recites the content of the message of the impact information and that the content of the message does not describe a functional relationship between the message and the vehicle seat or the impact detection system.  Since the broadest reasonable interpretation of the claim includes the interpretation that the claim as a whole is directed to conveying a message or meaning to a human reader independent of the intended computer system, no functional relationship exists.  To be given patentable weight, the printed matter and associated product must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. See Lowry, 32 F.3d at 1584, 32 USPQ2d at 1035 (citing Gulack, 703 F.2d at 1386, 217 USPQ at 404) and MPEP 2111.05 (I) and (III). Since the limitations regarding the content of the message do not have patentable weight and Browne as modified by Merrell and Yamamoto discloses everything else recited in the claim, the claim does not distinguish itself over the prior art.



As for claim 11, Browne as modified by Merrell and Yamamoto discloses that, in response to an external impact force applied to the particle electronic foam, the semi-conductive particles generate a static charge and the sensor detects a voltage (Merrell: col. 13, lines 5-13).

As for claim 12, Browne as modified by Merrell and Yamamoto discloses that the microcomputer is configured to determine one or more of impact velocity, acceleration, magnitude (Merrell: col. 14, lines 30-35 and col. 16, lines 64-65), and direction.

As for claim 14, Browne as modified by Merrell and Yamamoto discloses that the particle electronic foam (Merrell: 1100, 200) and the plurality of sensors (Browne: 14) are further arranged in the seat back and the seat bottom (Browne: col. 8, lines 47-52).

As for claim 16, Browne as modified by Merrell and Yamamoto discloses that the plurality of sensor comprises one or more of strain gauges and micro-voltages sensors (Merrell: 132, 432).

Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Therefore, the recitation of the intended use of the vehicle seat does not distinguish the claims over the prior art.
Regarding the recitation that the notification includes a geographical location of the vehicle seat, the examiner notes that the claims recite the content of the message recited in the parent claims and that the message does not describe a functional relationship between the message and the vehicle seat or the impact detection system.  Since the broadest reasonable interpretations of the claims include the interpretation that the claims as a whole are directed to conveying a message or meaning to a human reader independent of the intended computer system, no functional relationship exists.  To be given patentable weight, the printed matter and associated product must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. See Lowry, 32 F.3d at 1584, 32 USPQ2d at 1035 (citing Gulack, 703 F.2d at 1386, 217 USPQ at 404) and MPEP 2111.05 (I) and (III). Since the limitations regarding the content of the message do not have patentable weight and Browne as modified by Merrell and .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7,823,972 issued to Browne et al. (“Browne”) in view of U.S. Patent 10,260,968 issued to Merrell et al. (“Merrell”) and U.S. Patent Application Publication 2020/0079248 by Yamamoto et al. (“Yamamoto”) as applied to claim 9, further in view of U.S. Patent Application Publication 2018/0281621 by Kaku et al. (“Kaku”).

As for claim 15, Browne as modified by Merrell and Yamamoto discloses all the limitations of the claimed invention including that the plurality of sensors are configured to wirelessly communicate detected changes in density to the microcomputer (Merrell: col. 13, lines 63-66)
except that the microcomputer is arranged in the seat back.  Instead, Browne discloses a generic location for a controller (Browne: 44) connected to a seat sensor (Browne: 14).
However, Kaku discloses a microcomputer (50) that is arranged in a seat back (see Fig. 2) and is connected to a seat sensor (paragraph [0078]).
Because Browne and Kaku both disclose locations for a microcomputer, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the location of Kaku for the location of Browne to achieve the predictable result of communicating with a seat sensor.

20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7,823,972 issued to Browne et al. (“Browne”) in view of U.S. Patent 10,260,968 issued to Merrell et al. (“Merrell”).

As for claim 20, Browne discloses a vehicle seat (Fig. 2) comprising
a seat bottom (24) and a seat back (22) coupled to the seat bottom to extend upwardly away from the seat bottom and move relative to the seat bottom (see Fig. 1) and
an impact detection system (14) coupled to one of the seat bottom (24) and the seat back (22), the impact detection system comprising a sensor (14) configured to detect signals (col. 6, lines 57-61), and a controller (44) configured to receive the signals (see Fig. 6) and transmit a message to a remote device (col. 8, lines 44-46 and 62-64).
Browne does not disclose that the impact detection system comprises conductive particle electronic foam, a sensor configured to detect signals generated from compression of the conductive particle electronic foam, and a microcomputer configured to receive the signals.  Instead, Browne discloses a sensor that creates electric charge in response to a deformation (col. 6, lines 63-67).
However, Merrell discloses an impact detection system comprising conductive particle electronic foam (100, 200), a sensor (132, 432) configured to detect signals generated from compression of the conductive particle electronic foam (i.e. when the foam is compressed, the voltage detector detects the resulting charge; col. 5, lines 48-51), and a microcomputer (450) configured to receive signals from the sensor (Fig. 4 
Because Browne and Merrell both disclose sensing structures that create electric charge in response to a deformation, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the electronic foam, sensor and microcomputer for the sensor and controller of Browne to achieve the predictable result of detecting a deformation of a sensing material.
Browne as modified by Merrell discloses that the conductive particle foam establishes a circuit that remains open until an external impact force acts upon the conductive particle foam and closes and conducts a static charge when an impact force from the vehicle occupant acts upon the conductive particle electronic foam to provide the signals to the sensor (Browne: col. 6, line 57 - col. 7, line 1).

Claims 21 and 22  are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7,823,972 issued to Browne et al. (“Browne”) in view of U.S. Patent 10,260,968 issued to Merrell et al. (“Merrell”) as applied to claim 20, further in view of U.S. Patent Application Publication 2020/0079248 by Yamamoto et al. (“Yamamoto”).

As for claim 21, Browne as modified by Merrell discloses all the limitations of the claimed invention including that the microcomputer (Merrell: 450) is configured to transmit a message to one or more predetermined remote devices (Browne: 16) in 
except that the microcomputer is coupled to a transmitter.  Instead, Browne is silent regarding the how the microcomputer communicates with a remote device in a vehicle.
However, Yamamoto discloses a microcomputer (104) that is coupled to a transmitter (paragraph [0029]).  Yamamoto discloses that the microcomputer can communicate wirelessly with remote devices of a vehicle (paragraph [0029]).
Because Browne and Yamamoto both disclose communication between a microcomputer and remote devices, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the wireless communication technique of Yamamoto for the communication technique of Browne to achieve the predictable result of communicating with a remote device.
Regarding the recitation that the transmitted message is a notification that the vehicle occupant has experienced an external impact, the examiner notes that the claim recites the content of the message recited earlier in the claim and that the message does not describe a functional relationship between the message and the vehicle seat or the impact detection system.  Since the broadest reasonable interpretation of the claim includes the interpretation that the claim as a whole is directed to conveying a message or meaning to a human reader independent of the intended computer system, no functional relationship exists.  To be given patentable weight, the printed matter and associated product must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product to  Lowry, 32 F.3d at 1584, 32 USPQ2d at 1035 (citing Gulack, 703 F.2d at 1386, 217 USPQ at 404) and MPEP 2111.05 (I) and (III). Since the limitations regarding the content of the message do not have patentable weight and Browne as modified by Merrell and Yamamoto discloses everything else recited in the claim, the claim does not distinguish itself over the prior art.

Regarding claim 22, the examiner notes that the remote device is not part of the vehicle seat, therefore the further description of the remote device merely describes the intended use of the vehicle seat (i.e. to communicate with a remote device of an emergency service).  However, it has been held that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114 (II) and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Therefore, the recitation of the intended use of the vehicle seat does not distinguish the claim over the prior art.
Regarding the recitation that the notification includes a geographical location of the vehicle seat, the examiner notes that the claim recites the content of the message recited in the parent claim and that the message does not describe a functional relationship between the message and the vehicle seat or the impact detection system.  Since the broadest reasonable interpretations of the claim includes the interpretation that the claim as a whole is directed to conveying a message or meaning to a human reader independent of the intended computer system, no functional relationship exists.  To be given patentable weight, the printed matter and associated product must be in a  Lowry, 32 F.3d at 1584, 32 USPQ2d at 1035 (citing Gulack, 703 F.2d at 1386, 217 USPQ at 404) and MPEP 2111.05 (I) and (III). Since the limitation regarding the content of the message does not have patentable weight and Browne as modified by Merrell and Yamamoto discloses everything else recited in the claim, the claim does not distinguish itself over the prior art.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claim 20, Applicant's arguments filed 5/11/2021 have been fully considered but they are not persuasive. On pages 10-11, Applicant argues that Merrell does not disclose an open circuit because the graph of Fig. 8 discloses a closed circuit.  The examiner respectfully disagrees.  The examiner notes that the graph of Fig. 8 does not show the output at 0 strain, therefore the graph does not support that a circuit is closed at 0 strain.  Instead, the examiner notes that other graphs, such Figs. 5 and 10, support that no current is output at 0 strain.  Furthermore, Browne discloses that a circuit is open or closed depending on the amount of force applied (col. 6, line 57 - col. 7, line 1).  In combination with Merrell, one having ordinary skill in the art would understand that when force is applied and an electric charge or current is generated, a closed circuit exists, and that when no electric charge or current is generated, an open circuit exists.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969.  The examiner can normally be reached on M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853